Mr. Robert S. Shafer, President Unborn Child Amendment Committee P.O. Box 3204 Little Rock, AR  72203
Dear Mr. Shafer:
This is in response to your request, received by this office on August 30, 1987, for certification of the following proposed popular name and ballot title pursuant to Ark. Stat. Ann. 2-208 (Supp. 1985):
(Popular Name)
"ANTI-ABORTION AMENDMENT"
(Ballot Title)
A proposed amendment to the Arkansas Constitution stating that no public funds will be used to pay for any abortion, except to save the mother's life; that the policy of Arkansas is to protect the life of every unborn child from conception until birth, to the extent permitted by the Federal Constitution; and that this amendment will not affect contraceptives or require an appropriation of public funds.
The Attorney General is required pursuant to 2-208 to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments before the petitions are circulated for signature.  The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, or, if the proposed popular name and ballot title are sufficiently misleading, the entire petition may be rejected.
The purpose of my review and certification is to ensure that the ballot title and popular name honestly, intelligibly and fairly set forth the purpose of a proposed act or amendment.  Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984); Becker v. Riviere, 277 Ark. 252, 254, 641 S.W.2d 2
(1982) 2-208 neither requires nor authorizes this office to make any legal determinations concerning the merits of the act or amendment or the likelihood that the act or amendment will accomplish its stated objectives. Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of your proposed initiated act.
It has been stated that a popular name is simply a legislative device which is useful for voters to discuss a measure prior to an election, Arkansas Women's Political Caucus v. Riviere, et al, supra, citing Pafford v. Hall, 217 Ark. 734, 233 S.W.2d 72 (1950); and that it need not contain detailed information or include exceptions which might be required of a ballot title.  Chancey v. Bryant, 259 Ark. 294, 532 S.W.2d 741 (1976), citing Pafford v. Hall, supra.  It is also well-established, however, that the popular name must not be misleading or give partisan coloring to the merit of a proposal.  Moore v. Hall, 229 Ark. 411, 316 S.W.2d 207
(1958).  It should be further noted that the popular name is to be construed along with the ballot title in determining its sufficiency.  Id.
Applying these precepts to the measure submitted, it must be concluded that the proposed popular name, "The Anti-Abortion Amendment," is misleading.  The phrase "Anti-Abortion Amendment" may leave the erroneous impression with the voter that the purpose of the amendment is to prohibit abortion.  The proposed popular name is therefore disapproved and the following is hereby substituted:
                  "THE LIMITATION ON ABORTION AND ABORTION FUNDING AMENDMENT"
The proposed ballot title is deemed sufficient as submitted and is hereby approved.
Pursuant to Ark. Stat. Ann. 2-206 (Repl. 1976), instructions to canvassers and signers are enclosed herewith.
SC:EAW:jr  (Note: This reference was added to the file in order to identify the attorney who wrote the opinion, since she is not identified in the text of the opinion.)